Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with ASAF BATELMAN on 03/17/2022.
The application has been amended as follows: 
Claim 1, line 17, has been amended from “an outlet pipe,” to “an outlet pipe centrally located in the separation chamber.” 
Claim 10 has been amended from “The method of claim 0” to “The method of claim 9.”
Claim 15 has been amended from “The method of claim 0” to “The method of claim 14.”
Claim 16 has been amended from “The method of claim 0” to “The method of claim 15.”

Claim 28 has been amended from “The apparatus of claim 0” to “The apparatus of claim 25.”
Claim 32 has been amended from “The apparatus of claim 0” to “The apparatus of claim 24.”
Claim 41 has been amended from “The apparatus of claim 0” to “The apparatus of claim 24.”
Claim 42 has been amended from “The apparatus of claim 0” to “The apparatus of claim 41.”
Claim 44 has been amended from “The apparatus of claim 0” to “The apparatus of claim 24.”
Claim 46 has been amended from “the apparatus of claim 0” to “the apparatus of claim 24.”

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art references include RIGBY et al. (U.S. 4436618) in view of GALVIN (USPGPUB 2014/0360094) in view of YOON et al. (U.S. 9789492).

The prior art do not teach the use of a centrifuge with a centrally located outlet pipe in which agglomerated hydrophobic particles are removed through said outlet pipe.     
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MING CHEUNG PO whose telephone number is (571)270-5552. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on 5712726381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/ELLEN M MCAVOY/Primary Examiner, Art Unit 1771